DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-14, 18-25 and 28-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sahrael et al. (US Publication 2021/0360635 A1).
The applied reference has a common assignee (Qualcomm) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

In regards to claims 1 and 13 Sahrael et al. (US Publication 2021/0360635 A1) teaches, an apparatus for wireless communication at a transmitting device, comprising: a memory; and at least one processor, communicatively connected to the memory, the memory and the at least one processor configured to: communicate with a receiving device an indication to apply peak to average power ratio (PAPR) reduction for a data transmission (see figure 2 and paragraph 63; Controller/processor 240 of BS 205, controller/processor 280 of UE 215, and/or any other component(s) of FIG. 2 may perform one or more techniques associated with tone reservation for PAPR reduction); apply a first PAPR reduction signal and a second PAPR reduction signal to the data transmission to reduce at least one signal peak of the data transmission to yield a transmission signal (see paragraph 86; first and second set of peak reduction tones), wherein the first PAPR reduction signal comprises a first set of peak reduction tones (PRTs) that does not overlap with data tones and the second PAPR reduction comprises a second set of PRTs that overlaps with the data tones and does not overlap with reserved tones (see figure 5 and paragraph 86; the resource allocation 502 indicates the set of first data tones 526 overlaps at least a portion of the set of PRTs 508 at respective locations of the set of PRT locations 512 and the set of second data tones 506 is arranged at the set of data tone locations 510 within the particular bandwidth. In various instances, the set of first data tones 526 is arranged non-overlapping with the set of second data tones 506. In some instances, the set of first data tones 526 partially overlaps the set of PRTs 508. In one instance, the set of first data tones 526 overlaps the set of PRTs 508 in its entirety. In various instances, each second data tone in the set of second data tones 506 is arranged non-overlapping with the set of PRTs 508. In one instance, the set of second data tones 506 partially overlaps the set of PRTs 508 by a first overlap amount. In various instances, the set of first data tones 526 overlaps at least in part the set of PRTs 508 by at least a second overlap amount. In various instances, the second overlap amount is greater than the first overlap amount) ; and transmit the transmission signal to the receiving device (figures 2, 3 and 4 imply the transmission since the UE and BS with antennas and transceivers are present).
In regards to claims 2 and 14, Sahrael teaches, to apply the first PAPR reduction signal and the second PAPR reduction signal to the data transmission the at least one processor is further configured to: apply a first ratio to the first PAPR reduction signal (see paragraph 94; the sum of the first waveform and the second waveform may produce a first PAPR value) and a second ratio to the second PAPR reduction signal (see paragraph 94; the sum of the first waveform, the second waveform and the third waveform may produce a second PAPR value that is lesser than the second PAPR value).
In regards to claims 6 and 18, Sahrael teaches, wherein the first PAPR reduction signal is generated from a first kernel and the second PAPR reduction signal is generated from a second kernel (see paragraph 34 for the frequency domain kernel; see paragraph 37 for the time-domain kernel).
In regards to claims 7 and 19, Sahrael teaches wherein the first kernel is configured to generate the first PAPR reduction signal without impacting error vector magnitude (EVM) (see paragraph 32; tone reservation may be used without introducing any EVM) and the second kernel is configured to generate the second PAPR reduction signal without peak regrowth (see paragraph 37; The time-domain kernel p has a single prominent and narrow peak).
In regards to claims 8 and 20, Sharael teaches, a transceiver communicatively coupled to the memory and the at least one processor, wherein the transmitting device is a base station (see figure 4 for the base station with the transceiver, the memory and the processor), the at least one processor, and the transceiver are further configured to: transmit the indication to the receiving device to apply PAPR reduction for the data transmission (see the set of tones 504 in figure 5, transmitted from the base station to the UE).
In regard to claims 9 and 21, Sharael teaches, a transceiver communicatively coupled to the memory and the at least one processor, wherein the transmitting device is a user equipment (UE) (see figure 3, for a UE with the transceiver, the memory and the processor), the at least one processor, and the transceiver are further configured to: receive the indication from a base station to apply PAPR reduction for the data transmission  (see the set of tones 504 in figure 5, transmitted from the base station to the UE).
In regards to claims 10 and 22, Sharael teaches, wherein the transmitting device is a user equipment (UE) and the receiving device is a base station (see the communication between the UE and the BS in figures 5, 6 and 7), and wherein the memory and the at least one processor is configured to receive an indication for a location of the reserved tones in at least one of radio resource control (RRC) signaling, downlink control information (DCI), or a medium access control-control element (MAC-CE) (see paragraph 87; the resource allocation 502 may be carried in downlink control information (DCI), a radio resource control (RRC) message, a medium access control (MAC)-control element (CE), and/or the like).
In regards to claims 11 and 23, Sharael teaches, wherein the transmitting device is a base station  (see the communication between the UE and the BS in figures 5, 6 and 7), and wherein the memory and the at least one processor is configured to indicate a location of the reserved tones in at least one of radio resource control (RRC) signaling, downlink control information (DCI), or a medium access control-control element (MAC-CE) (see paragraph 87; the resource allocation 502 may be carried in downlink control information (DCI), a radio resource control (RRC) message, a medium access control (MAC)-control element (CE), and/or the like).
In regards to claim 12, Sharael teaches, a transceiver coupled to the at least one processor, wherein the at least one processor is configured to transmit the data to the receiving device via the transceiver (see figures 3 and 4, the transceivers couple to the processor).
In regards to claims 24 and 28, Sharael teaches, An apparatus for wireless communication at a receiving device, comprising: at least one processor, communicatively connected to the memory, the at least one process configured to;  receive a data transmission from a transmitting device, wherein at least one signal peak of the data transmission is reduced  (see figure 2 and paragraph 63; Controller/processor 240 of BS 205, controller/processor 280 of UE 215, and/or any other component(s) of FIG. 2 may perform one or more techniques associated with tone reservation for PAPR reduction) by a combination of a first peak to average power ratio (PAPR) reduction signal and a second PAPR reduction signal at the transmitting device (see paragraph 86; first and second set of peak reduction tones), wherein the first PAPR reduction signal comprises a first set of peak reduction tones (PRTs) within a plurality of tones, and the plurality of tones further comprise one or more data tone and the first set of PRTs does not overlap with the one or more data tone, and wherein the second PAPR reduction signal comprises a second set of PRTs within the plurality of tones, and at least a part of the second set of PRTs overlaps with the one or more data tone, and the second set of PRTs does not overlap with the first set of PRT (see figure 5 and paragraph 86; the resource allocation 502 indicates the set of first data tones 526 overlaps at least a portion of the set of PRTs 508 at respective locations of the set of PRT locations 512 and the set of second data tones 506 is arranged at the set of data tone locations 510 within the particular bandwidth. In various instances, the set of first data tones 526 is arranged non-overlapping with the set of second data tones 506. In some instances, the set of first data tones 526 partially overlaps the set of PRTs 508. In one instance, the set of first data tones 526 overlaps the set of PRTs 508 in its entirety. In various instances, each second data tone in the set of second data tones 506 is arranged non-overlapping with the set of PRTs 508. In one instance, the set of second data tones 506 partially overlaps the set of PRTs 508 by a first overlap amount. In various instances, the set of first data tones 526 overlaps at least in part the set of PRTs 508 by at least a second overlap amount. In various instances, the second overlap amount is greater than the first overlap amount); identify a location, a magnitude and a phase of the at least one signal peak of the data transmission that is reduced based on a location of the first set of PRTs or the second set of PRTs or the one or more data tones or a combination thereof (see paragraphs 32 and 40; By having certain sets of data tones overlapped with sets of peak reduction tones, the spectral efficiency can be improved while maintaining EVM values within an acceptable range for each range of tones. By having the location of the PRT fixed in advance, the complexity of the transmitter is significantly improved since the optimization may not be performed in real time. While the magnitude and phase of the reserved tones may be adjusted for each symbol, PRTs have universally beneficial index allocation), and regenerate at least a portion of the at least one signal peak of the data transmission that is reduced based at least in part on the identified location, the magnitude and the phase of the at least one signal peak of the data transmission that is reduced (see paragraph 32; Tone reservation may allow a transmitter to utilize some of the otherwise-idle tones (or subcarriers) for reducing the PAPR of an OFDM signal. The magnitude and the phase of the reserved tones may be optimized for a given OFDM symbol to minimize the PAPR of the associated signal. In some cases, there may be no overlap between the data tones and reserved tones. In this way, tone reservation may be used without introducing any EVM or adjacent channel leakage ratio (ACLR). The receiver may simply ignore the portion of the signal associated with the reserved tones and only decode the portion of the signal associated with the data tones).
In regards to claims 25 and 29, Sahrael teaches, wherein the memory and the at least one processor are further configured to: apply a first ratio to the first PAPR reduction signal (see paragraph 94; the sum of the first waveform and the second waveform may produce a first PAPR value) and a second ratio to the second PAPR reduction signal (see paragraph 94; the sum of the first waveform, the second waveform and the third waveform may produce a second PAPR value that is lesser than the second PAPR value).
Allowable Subject Matter & Relevant Prior Art
Claims 3-5, 15-17, 26-27 and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to the claims, the cited prior art fails to teach prior to applying the first and second PAPR reduction signals respectively, combining the first PAPR reduction signal with the second PAPR reduction signal to form a third reduction signal.
Prior art Ly et al. (US Publication 2021/0351868 A1) teaches, UE interleaving the signal and the negative of the signal, the UE  may interleave (or otherwise combine) the signal and another signal used for PAPR-reduction (e.g., a PAPR-reduction signal) and/or another signal that is based at least in part on a different modification of the signal (e.g., a modification other than a negative of the signal) (see paragraph 63).
Prior art Zach et al. (US Publication 2021/0328847 A1) teaches with respect to figure 1, when the PAPR reduction signal 762 is added to the original FD data signal 712, the combined signal may produce the PAPR-reduced signal 2 (see paragraph 103).

Prior art Yang et al. (US Publication 2018/0278452 A1) teaches with respect to figure 7, When the crest factor reduction unit 790 detects a peak of the output signal of the digital upconverter 780 and determines that the peak exceeds the threshold, the PAPR-reduction symbol generator 770 assigns a peak cancellation signal to the reserved tone (see paragraph 60); and with respect to figures 8A & 8B, the baseband processing unit combines the multicarrier signals at the up-sampled intermediate frequency internally, generates and applies an optimized tone-reserved signal at least once to lower the PAPR, and transmits the final baseband signal to the external hardware (digital unit) through the CPRI. That is, the OFDM transmitter of FIGS. 8A and 8B performs upconversion and PAPR-reduction symbol generation within the baseband processing unit, thereby reducing the amount of data transmitted through the CPRI in comparison to the OFDM transmitter (from figure 7).  As the PAPR-reduction symbol generator 870 included in the baseband processing unit repeats the process of transmitting a pulse filter (cancellation pulse) to the subcarrier mapper through a PAPR-reduced symbol, when the PAPR of the carrier signals combined in the intermediate frequency band after upsampling becomes less than or equal to the threshold, the parallel-to-serial converter 861 and 862 transmit their output signals to the digital upconverter 880 instead of the up-sampling units 881 and 882 (see paragraph 64).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466